Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102	
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4-6, 8-12, 14-16, 19, and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Asaka et al. (Pub No. US 2019/008880 A1, hereinafter Asaka).
With regards to claim 1, Asaka teaches an organic photovoltaic device comprising:
	A substrate (see Fig. 1, ¶56, substrate 1);
	A first electrode coupled to the substrate (see Fig. 1, ¶56, first electrode 2);
	A buffer layer coupled to the first electrode, wherein the buffer layer comprises a p-phenylene layer having a p-phenylene material (see Fig. 1, ¶56, buffer layer 4 can be present directly on first electrode 2, buffer layer 4 comprised of a p-phenylene material, see ¶47, poly p-phenylene derivative material utilized);
	A second electrode disposed above the first electrode (see Fig. 1, ¶56, second electrode 5 above first electrode 2); and
	One or more photoactive layers disposed between the buffer layer and the second electrode, the one or more photoactive layers having at least one electron donor material and at least one electron acceptor material (see Fig. 1, photoactive layer 3 between buffer layer 4 directly on layer 2 and second electrode 5). 

	With regards to claim 4, Asaka teaches the organic photovoltaic device of claim 1, wherein the one or more 2photoactive layers include a single heterojunction (see Fig. 1, see ¶23, photoelectric conversion layer 3 has a single heterojunction).

	With regards to claim 5, Asaka teaches the organic photovoltaic device of claim 4, wherein the single heterojunction is a planar heterojunction (see Fig. 1, see ¶23, laminated structure can be utilized forming planar heterojunction).

	With regards to claim 6, Asaka teaches the organic photovoltaic device of claim 4, wherein the single heterojunction is a bulk heterojunction (see Fig. 1, see ¶23, laminated structure considered as a bulk).

	With regards to claim 8, Asaka teaches the organic photovoltaic device of claim 1, further comprising: 
2a first subcell including one or more first photoactive layers (see Fig.1, ¶48, first subcell with a photoelectric conversion layer); 
3a second subcell disposed between the first subcell and the second electrode, the 4second subcell including one or more second photoactive layers (see Fig. 1, ¶48, second subcell present with a second photoelectric conversion layer); and 
5a charge recombination zone disposed between the first subcell and the second 6subcell (see ¶48, charge recombination layer forming series junction).
	
With regards to claim 9, Asaka teaches the organic photovoltaic device of claim 8, wherein the buffer layer is 2disposed between the first electrode and the first subcell (see Fig. 1, see ¶56 and ¶48, buffer layer (hole extraction layer) on anode electrode and first subcell from first photoactive layer from stacked photoelectric conversion layers).

	With regards to claim 10, Asaka teaches the organic photovoltaic device of claim 8, wherein the buffer layer is 2disposed between the charge recombination zone and the second subcell (see Fig. 1, buffer layer (i.e. second hole extraction layer) between charge recombination zone and second subcell (second photoelectric conversion layer)).

	With regards to claim 11, Asaka teaches the organic photovoltaic device of claim 8, wherein the buffer layer is 2disposed between the first electrode and the first subcell (see ¶48, ¶56, hole extraction layer between first electrode anode and first photoactive layer), and wherein the organic photovoltaic 3device further comprises: 
4a second buffer layer disposed between the charge recombination zone and the 5second subcell, wherein the second buffer layer comprises a second p-phenylene layer having a 6second p-phenylene material (see ¶48, ¶56, electron extracting layer between charge recombination layer and second subcell from second photoelectric conversion layer; second buffer layer (electron extracting layer) made of a second p-phenylene in ¶22).

With regards to claim 12, Asaka teaches the organic photovoltaic device of claim 11, wherein the second p-phenylene material is different than the first p-phenylene material (see ¶22, ¶47, cyano-based p-phenylene vinylene vs. p-phenylene vinylene).

With regards to claim 14, Asaka teaches the organic photovoltaic device of claim 1, wherein the one or more 2photoactive active layers were deposited via thermally evaporation (product by process limitations not afforded significant patentable weight).

With regards to claim 15, Asaka teaches the organic photovoltaic device of claim 1, wherein the one or more 2photoactive active layers were deposited via solution processing (product by process limitations not afforded significant patentable weight).

With regards to claim 16, Asaka teaches the organic photovoltaic device of claim 1, wherein the organic 2photovoltaic device is transparent (see ¶97, light transmittance shown in device).

With regards to claim 19, Asaka teaches the organic photovoltaic device of claim 1, wherein the organic 2photovoltaic device is opaque (see ¶21, one electrode could have a degree of opacity).

With regards to claim 20, Asaka teaches the organic photovoltaic device of claim 1, further comprising: 
2a hole injection layer disposed between the first electrode and the p-phenylene 3layer, wherein the hole injection layer is one of MoOx, NiOx, CuOx, VOx, WOx, CoOx, CrOx, 4Li:NiOx, Mg:NiOx, Cs:NiOx, Cu:CrOx, CryCuzOx, LiMgLiO, CuSCN, CuI, BiI3, Graphene, 5Graphene Oxide, or MoS2, corresponding to both stoichiometric and non-stoichiometric compositions (see ¶47, a laminated structure can be utilized wherein one of the layers can be classified as a hole injection layer, see ¶47).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asaka as applied to claim 16 above.
With regards to claim 17, Asaka teaches the organic photovoltaic device of claim 16, wherein the organic 2photovoltaic device has a glass-reflected a* between -10 and 10 in International Commission on 3Illumination (CIE) L*a*b* (CIELAB) color space.
It would have been obvious to one of ordinary skill to determine the optimum CIELAB a* (see In re Aller, Lacey, and Hall (10 USPQ 233-237).  It is not inventive to discover optimum or workable ranges by routine experimentation.  Note that the specification contains no disclosure of either the critical nature of the claimed ranges or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical (see In re Woodruff, 919 f.2d 1575, 1578, 16 USPQ 2d 1934, 1936 (Fed. Cir. 1990)).  Here, one of ordinary skill would potentially select the claimed a* range in order to provide a specific wavelength / color required for a specific purpose.

With regards to claim 18, Asaka teaches the organic photovoltaic device of claim 16, wherein the organic 2photovoltaic device has a glass-reflected b* between -10 and 10 in International Commission on 3Illumination (CIE) L*a*b* (CIELAB) color space.
It would have been obvious to one of ordinary skill to determine the optimum CIELAB b* (see In re Aller, Lacey, and Hall (10 USPQ 233-237).  It is not inventive to discover optimum or workable ranges by routine experimentation.  Note that the specification contains no disclosure of either the critical nature of the claimed ranges or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical (see In re Woodruff, 919 f.2d 1575, 1578, 16 USPQ 2d 1934, 1936 (Fed. Cir. 1990)).  Here, one of ordinary skill would potentially select the claimed b* range in order to provide a specific wavelength / color required for a specific purpose.

Claim(s) 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asaka as applied to claim 1 above, and further in view of Suzuki (Pub No. US 2013/0074904 A1, hereinafter Suzuki).
With regards to claim 2, Asaka is silent teaching the organic photovoltaic device of claim 1, wherein the p-phenylene 2material comprises a p-septiphenyl material,a p-sexiphenyl material, a p-quaterphenyl material, 3or a p-quinquiphenyl material.
It would have been obvious to a person having ordinary skill in the art at the time of filing to recognize that a polymer of p-phenylene can comprise of any number of units such as the ones claimed to produce the hole extraction layer because varying hole extraction properties can be obtained from p-phenylene polymer-based compounds.

With regards to claim 3, Asaka is silent teaching the organic photovoltaic device of claim 1, wherein the p-phenylene 2material has a formula of: 
    PNG
    media_image1.png
    118
    377
    media_image1.png
    Greyscale
 J 4wherein each X is independently C-R or N, wherein n is 1, 2, 3, 4, or 5, and wherein each R is 5independently H, F, Cl, Br, CH3, OCH3, Si(CH3)3, NH2, OH, SH, CN, or CF3.
It would have been obvious to a person having ordinary skill in the art at the time of filing to recognize that a polymer of p-phenylene can comprise of any number of units such as the ones claimed to produce the hole extraction layer because varying hole extraction properties can be obtained from p-phenylene polymer-based compounds.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asaka as applied to claim 1 above, and further in view of Makishima et al. (Pub No. US 2020/0335727 A1, hereinafter Makishima).
With regards to claim 7, Asaka is silent teaching the organic photovoltaic device of claim 1, wherein the one or more 2photoactive layers include a first bulk heterojunction (BHJ) active layer comprising a first blend 3of a first electron donor material and a first electron acceptor material and a second BHJ active 4layer comprising a second blend of a second electron donor material and a second electron 5acceptor material, wherein the second BHJ active layer is in contact with the first BHJ active 6layer.
In the same field of endeavor, Makishima teaches a configuration in which multiple BHJ type layers are incorporated to produce a photoelectric conversion unit (see ¶260).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to utilize multiple BHJ type layers to producing a photoelectric conversion unit to produce a gradient electron accepting/donating compositions to adjust conductivity effects.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asaka as applied to claim 11 above.
With regards to claim 13, Asaka is silent teaching the organic photovoltaic device of claim 11, wherein the second p-phenylene material is the same as the first p-phenylene material.
It would have been obvious to a person having ordinary skill in the art at the time of filing to utilize the same p-phenylene materials in order to simplify processing by utilizing one p-phenylene type material.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE LEE whose telephone number is (571)270-1224. The examiner can normally be reached Monday - Friday 9:30AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JAE LEE/Primary Examiner, Art Unit 2899                                                                                                                                                                                                        

JML